894 N.E.2d 520 (2008)
In the Matter of Thomas A. BROWN, Petitioner.
No. 05S00-0601-DI-16.
Supreme Court of Indiana.
March 18, 2008.

ORDER DISMISSING PETITION FOR REINSTATEMENT WITHOUT PREJUDICE
Petitioner filed a petition for reinstatement on March 14, 2007. On January 8, 2008, the Commission filed a motion to dismiss the petition. On February 14, 2008, Petitioner filed a motion to either withdraw his petition for reinstatement or dismiss without prejudice.
Being duly advised, the Court now DISMISSES Petitioner's petition for reinstatement without prejudice. The hearing officer appointed in this case is discharged.
The costs of this proceeding are assessed against Petitioner.
The Clerk of this Court is directed to forward notice of this Order to Petitioner or Petitioner's attorney, to the hearing officer, and to the Indiana Supreme Court Disciplinary Commission.
All Justices concur.